           Case 2:19-cv-04445-PSG-E Document 72 Filed 07/28/20 Page 1 of 11 Page ID #:852



              1

              2

              3

              4

              5

              6

              7

              8                        UNITED STATES DISTRICT COURT
              9                      CENTRAL DISTRICT OF CALIFORNIA
             10

             11    ADELA HERNANDEZ, individually;               Case No.: 2:19-cv-004445-PSG (Ex)
                   N.D.L., a minor and as a Successor in        Assigned to: Hon. Philip S. Gutierrez
             12    Interest to JESUS DE LEON, by and            Crt. Rm: 6A
                   through his Guardian Ad Litem DIANA          Magistrate Judge: Charles F. Eick
             13    RAMIREZ; JESSICA DE LEON,
                   individually and as a Successor in           [PROPOSED] ORDER RE:
             14    Interest to JESUS DE LEON; J.D.L., a         STIPULATION FOR
                   minor and as a Successor in Interest to      PROTECTIVE ORDER
             15    JESUS DE LEON, by and through his
                   Guardian Ad Litem IMELDA                     Action Date: 05/22/19
             16    RAMIREZ;                                     Trial Date: 02/09/2021
             17                Plaintiffs,
             18    v.
             19    COUNTY OF ORANGE; KIMBERLY
                   LONG, R.N., individually; MARIA
             20    TEOFILO, R.N., individually; MARIO
                   MANACMUL, R.N., individually;
             21    RAYMARR MAESTRADO, R.N.,
                   individually; DEPUTY A. COLE,
             22    individually; DEPUTY J. HENDEE,
                   individually; and DOES 7 through 50,
             23    inclusive,
             24                Defendants.
             25

             26
                         The Court has received and considered Plaintiffs ADELA HERNANDEZ,
                   individually; N.D.L., a minor and as a Successor in Interest to JESUS DE LEON,
             27
                   by and through her Guardian Ad Litem DIANA RAMIREZ; JESSICA DE LEON,
             28
                                                          1                 Case No. 2:19-cv-04445-PSG (Ex)
004.569:402342v1                              [PROPOSED] ORDER RE: STIPULATION FOR PROTECTIVE ORDER
           Case 2:19-cv-04445-PSG-E Document 72 Filed 07/28/20 Page 2 of 11 Page ID #:853



              1    individually and as a Successor in Interest to JESUS DE LEON, J.D.L., a minor
              2    and as Successor in Interest to JESUS DE LEON, by and through her Guardian Ad
              3    Litem IMELDA RAMIREZ (collectively “Plaintiffs”) and Defendants COUNTY
              4    OF ORANGE, KIMBERLY LONG, R.N.; MARIA TEOFILO, R.N.; MARIO
              5    MANACMUL, R.N.; and RAYMARR MAESTRADO, R.N’S (“Defendants”)
              6    (collectively referred to as “the Parties”) Joint Stipulation for a protective order

              7    regarding the Orange County District Attorney’s Confidential Investigation Report.
                   The Court finds that the Parties have shown good cause and the Court orders as
              8
                   follows:
              9
                   1.    INTRODUCTION
             10
                         1.1.   Purposes and Limitations
             11
                         Discovery in this action is likely to involve production of confidential,
             12
                   proprietary, or private information for which special protection from public
             13
                   disclosure and from use for any purpose other than prosecuting this litigation may
             14
                   be warranted. Accordingly, the Parties hereby stipulate to and petition the Court to
             15    enter the following Stipulated Protective Order. The Parties acknowledge that this
             16    Order does not confer blanket protections on all disclosures or responses to
             17    discovery and that the protection it affords from public disclosure and use extends
             18    only to the limited information or items that are entitled to confidential treatment
             19    under the applicable legal principles. The Parties further acknowledge, as set forth
             20    in Section 8.3, below, that this Stipulated Protective Order does not entitle them to
             21    file confidential information under seal; Civil Local Rule 79-5 sets forth the
             22    procedures that must be followed and the standards that will be applied when a
             23    Party seeks permission from the court to file material under seal.

             24
                         1.2.   Good Cause Statement
                         This action involves the in-custody death of decedent Jesus De Leon. All
             25
                   deaths of inmates in the Orange County Jail are investigated confidentially by the
             26
                   Orange County District Attorney’s Office to determine any criminal wrongdoing.
             27
                   At the conclusion of the investigation, the investigator prepares a Confidential
             28
                                                           2                 Case No. 2:19-cv-04445-PSG (Ex)
004.569:402342v1                               [PROPOSED] ORDER RE: STIPULATION FOR PROTECTIVE ORDER
           Case 2:19-cv-04445-PSG-E Document 72 Filed 07/28/20 Page 3 of 11 Page ID #:854



              1    Investigative Report that contains findings, summaries, and evidence, including in
              2    this case recorded interviews and surveillance video. The Confidential Investigative
              3    Report is labeled confidential and kept confidential, while a formal letter is sent to
              4    the Orange County Sheriff’s Department discussing and summarizing the findings
              5    of the investigation. These letters are publically available on the OCDA website. In
              6    order to facilitate discovery, but also maintain the confidentiality of the

              7    investigation and investigatory process, the Parties hereby agree that good cause
                   exists to enter into a protective order for the Confidential Investigative Report to
              8
                   allow disclosure to limited persons identified herein and protect from public
              9
                   disclosure.
             10
                         The Parties previously entered into a Stipulated Protective Order, which the
             11
                   Court issued, regarding jail surveillance video and to protect the privacy interests of
             12
                   inmates. (See Dkt. 54.) The Confidential Investigation Report also includes
             13
                   additional jail surveillance video, particularly video from the Theo Lacy Facility’s
             14
                   “F Barracks” on February 20, 2018 depicting decedent Jesus De Leon’s medical
             15    emergency and the Defendant’s response thereto. F Barracks is a dormitory style
             16    jail housing area where several inmates are housed in an open area without cells.
             17    The inmates are organized into groups of bunk beds called “cubes.” F Barracks also
             18    includes showers and bathrooms. The video that needs to be produced depicts an
             19    area of F Barracks that includes several cubes and the shower and bathroom areas.
             20    In the video, the showers are being used and the video shows a few inmates
             21    showering. The Defendant has an obligation to protect the privacy interests of non-
             22    party inmates. These non-party inmates who appear in the video have privacy
             23    interests and should not have video of them in jail publicly disclosed. Video of

             24
                   these non-party inmates while in jail could be particularly embarrassing for those
                   inmates. More importantly, the Defendant cannot allow the public disclosure of
             25
                   non-party inmates engaged in such sensitive and private activities such as
             26
                   showering. Every effort should be made to protect the privacy of these non-party
             27
                   inmates.
             28
                                                            3                 Case No. 2:19-cv-04445-PSG (Ex)
004.569:402342v1                                [PROPOSED] ORDER RE: STIPULATION FOR PROTECTIVE ORDER
           Case 2:19-cv-04445-PSG-E Document 72 Filed 07/28/20 Page 4 of 11 Page ID #:855



              1           Accordingly, to expedite the flow of information, to facilitate the prompt
              2    resolution of disputes over privacy and confidentiality of discovery materials, to
              3    adequately protect information the parties are entitled to keep confidential and
              4    private, to ensure that the parties are permitted reasonable necessary uses of such
              5    material in preparation for and in the conduct of trial, to address their handling at
              6    the end of the litigation, and serve the ends of justice, a protective order for such

              7    information is justified in this matter. It is the intent of the Parties that information
                   will not be designated as confidential for tactical reasons and that nothing be so
              8
                   designated without a good faith belief that it has been maintained in a confidential,
              9
                   non-public manner, and there is good cause why it should not be part of the public
             10
                   record of this case.
             11
                   2.     DEFINITIONS
             12
                          2.1    Action: the above-captioned lawsuit ADELA HERNANDEZ, et al. v.
             13
                   County of Orange, et al., USDC Case No. 2:19-cv-04445-PSG (EX).
             14
                          2.2    Counsel: Outside Counsel of Record and House Counsel (as well as
             15    their support staff).
             16           2.3    Disclosure or Discovery Material: all items or information, regardless
             17    of the medium or manner in which it is generated, stored, or maintained (including,
             18    among other things, testimony, transcripts, and tangible things), that are produced
             19    or generated in disclosures or responses to discovery in this matter.
             20           2.4    Expert: a person with specialized knowledge or experience in a matter
             21    pertinent to the litigation who has been retained by a Party or its counsel to serve as
             22    an expert witness or as a consultant in this Action.
             23           2.5    House Counsel: attorneys who are employees of a party to this Action.

             24
                   House Counsel does not include Outside Counsel of Record or any other outside
                   counsel.
             25
                          2.6    Non-Party: any natural person, partnership, corporation, association, or
             26
                   other legal entity not named as a Party to this action.
             27
                          2.7    Outside Counsel of Record: attorneys who are not employees of a
             28
                                                            4                 Case No. 2:19-cv-04445-PSG (Ex)
004.569:402342v1                                [PROPOSED] ORDER RE: STIPULATION FOR PROTECTIVE ORDER
           Case 2:19-cv-04445-PSG-E Document 72 Filed 07/28/20 Page 5 of 11 Page ID #:856



              1    party to this Action but are retained to represent or advise a party to this Action and
              2    have appeared in this Action on behalf of that party or are affiliated with a law firm
              3    which has appeared on behalf of that party, and includes support staff.
              4          2.8    Party: any party to this Action, including all of its officers, directors,
              5    employees, consultants, retained experts, and Outside Counsel of Record (and their
              6    support staffs).

              7          2.9    Producing Party: a Party or Non-Party that produces Disclosure or
                   Discovery Material in this Action.
              8
                         2.10 Professional Vendors: persons or entities that provide litigation
              9
                   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
             10
                   demonstrations, and organizing, storing, or retrieving data in any form or medium)
             11
                   and their employees and subcontractors.
             12
                         2.11 Protected Material: The Orange County District Attorney’s Office’s
             13
                   Confidential Investigative Report and all of its contents, including physical
             14
                   evidence of recorded interviews and surveillance video.
             15          2.12 Receiving Party: a Party that receives Disclosure or Discovery
             16    Material from a Producing Party.
             17    3.    SCOPE
             18          The protections conferred by this Stipulation and Order cover not only
             19    Protected Material (as defined above), but also (1) any information copied or
             20    extracted from Protected Material; and (2) all copies, excerpts, summaries, or
             21    compilations of Protected Material.
             22          Any use of Protected Material at trial shall be governed by the orders of the
             23    trial judge. This Order does not govern the use of Protected Material at trial.

             24
                   4.    DURATION
                         Even after final disposition of this litigation, the confidentiality obligations
             25
                   imposed by this Order shall remain in effect until a Defendant agrees otherwise in
             26
                   writing or a court order otherwise directs. Final disposition shall be deemed to be
             27
                   the later of (1) dismissal of all claims and defenses in this Action, with or without
             28
                                                            5                 Case No. 2:19-cv-04445-PSG (Ex)
004.569:402342v1                                [PROPOSED] ORDER RE: STIPULATION FOR PROTECTIVE ORDER
           Case 2:19-cv-04445-PSG-E Document 72 Filed 07/28/20 Page 6 of 11 Page ID #:857



              1    prejudice; and (2) final judgment herein after the completion and exhaustion of all
              2    appeals, rehearings, remands, trials, or reviews of this Action, including the time
              3    limits for filing any motions or applications for extension of time pursuant to
              4    applicable law.
              5    5.    ACCESS TO AND USE OF PROTECTED MATERIAL
              6          5.1    Basic Principles.

              7          A Receiving Party may use Protected Material that is disclosed or produced
                   by another Party or by a Non-Party in connection with this Action only for
              8
                   prosecuting, defending, or attempting to settle this Action. Such Protected Material
              9
                   may be disclosed only to the categories of persons and under the conditions
             10
                   described in this Order. When the Action has been terminated, a Receiving Party
             11
                   must comply with the provisions of section 9 below (FINAL DISPOSITION).
             12
                         Protected Material must be stored and maintained by a Receiving Party at a
             13
                   location and in a secure manner that ensures that access is limited to the persons
             14
                   authorized under this Order.
             15          5.2    Disclosure of Protected Material.
             16          Unless otherwise ordered by the court or permitted in writing by the
             17    Defendant, a Receiving Party may disclose Protected Material only to:
             18          (a)    the Receiving Party’s Outside Counsel of Record in this Action, as
             19    well as employees of said Outside Counsel of Record to whom it is reasonably
             20    necessary to disclose the information for this Action;
             21          (b)    the officers, directors, and employees (including House Counsel) of
             22    the Receiving Party to whom disclosure is reasonably necessary for this Action;
             23          (c)    Experts (as defined in this Order) of the Receiving Party to whom

             24
                   disclosure is reasonably necessary for this Action;
                         (d)    the court and its personnel;
             25
                         (e)    court reporters and their staff;
             26
                         (f)    professional jury or trial consultants, mock jurors, and Professional
             27
                   Vendors to whom disclosure is reasonably necessary for this Action;
             28
                                                              6                 Case No. 2:19-cv-04445-PSG (Ex)
004.569:402342v1                                  [PROPOSED] ORDER RE: STIPULATION FOR PROTECTIVE ORDER
           Case 2:19-cv-04445-PSG-E Document 72 Filed 07/28/20 Page 7 of 11 Page ID #:858



              1          (g)    the author or recipient of a document containing the information or a
              2    custodian or other person who otherwise possessed or knew the information;
              3          (h)    during their depositions, witnesses, and attorneys for witnesses, in the
              4    Action to whom disclosure is reasonably necessary; and
              5          (i)    any mediator or settlement officer, and their supporting personnel,
              6    mutually agreed upon by any of the parties engaged in settlement discussions.

              7          Any person above who is provided Protected Material is required to comply
                   with the terms of this Stipulated Protective Order and may not further disclose
              8
                   Protective Material except as provided and allowed by this Stipulated Protective
              9
                   Order.
             10
                   6.    PROTECTED           MATERIAL          SUBPOENAED              OR      ORDERED
             11
                   PRODUCED IN OTHER LITIGATION
             12
                         If a Party is served with a subpoena or a court order issued in other litigation
             13
                   that compels disclosure of Protected Material, that Party must:
             14
                         (a)    promptly notify in writing the Defendant. Such notification shall
             15    include a copy of the subpoena or court order;
             16          (b)    promptly notify in writing the party who caused the subpoena or order
             17    to issue in the other litigation that some or all of the material covered by the
             18    subpoena or order is subject to this Protective Order.          Such notification shall
             19    include a copy of this Stipulated Protective Order; and
             20          (c)    cooperate with respect to all reasonable procedures sought to be
             21    pursued by the Defendant whose Protected Material may be affected.
             22    If the Defendant timely seeks a protective order, the Party served with the subpoena
             23    or court order shall not produce Protected Material before a determination by the

             24
                   court from which the subpoena or order issued, unless the Party has obtained the
                   Defendant’s permission. The Defendant shall bear the burden and expense of
             25
                   seeking protection in that court of its confidential material and nothing in these
             26
                   provisions should be construed as authorizing or encouraging a Receiving Party in
             27
                   this Action to disobey a lawful directive from another court.
             28
                                                           7                 Case No. 2:19-cv-04445-PSG (Ex)
004.569:402342v1                               [PROPOSED] ORDER RE: STIPULATION FOR PROTECTIVE ORDER
           Case 2:19-cv-04445-PSG-E Document 72 Filed 07/28/20 Page 8 of 11 Page ID #:859



              1    7.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
              2          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
              3    Protected Material to any person or in any circumstance not authorized under this
              4    Stipulated Protective Order, the Receiving Party must immediately (a) notify in
              5    writing the Defendant of the unauthorized disclosures, (b) use its best efforts to
              6    retrieve all unauthorized copies of the Protected Material, (c) inform the person or

              7    persons to whom unauthorized disclosures were made of all the terms of this Order,
                   and (d) provide to the person or persons to whom unauthorized disclosures were
              8
                   made with a copy of this Stipulated Protective Order.
              9
                   8.    MISCELLANEOUS
             10
                         8.1    Right to Further Relief. Nothing in this Order abridges the right of any
             11
                   person to seek its modification by the Court in the future.
             12
                         8.2    Right to Assert Other Objections. By stipulating to the entry of this
             13
                   Protective Order no Party waives any right it otherwise would have to object to
             14
                   disclosing or producing any information or item on any ground not addressed in
             15    this Stipulated Protective Order. Similarly, no Party waives any right to object on
             16    any ground to use in evidence of any of the material covered by this Protective
             17    Order.
             18          8.3    Filing Protected Material. A Party that seeks to file under seal any
             19    Protected Material must comply with Civil Local Rule 79-5. Protected Material
             20    may only be filed under seal pursuant to a court order authorizing the sealing of the
             21    specific Protected Material at issue. However, only the portions of documents,
             22    including briefs, exhibits, or any other moving or opposing papers that contain
             23    Protected Material need to be filed under seal. If a Party's request to file Protected

             24
                   Material under seal is denied by the court, then the Receiving Party may file the
                   information in the public record unless otherwise instructed by the court.
             25
                   9.    FINAL DISPOSITION
             26
                         After the final disposition of this Action, as defined in paragraph 4, within 60
             27
                   days of a written request by the Defendant, each Receiving Party must return all
             28
                                                            8                 Case No. 2:19-cv-04445-PSG (Ex)
004.569:402342v1                                [PROPOSED] ORDER RE: STIPULATION FOR PROTECTIVE ORDER
           Case 2:19-cv-04445-PSG-E Document 72 Filed 07/28/20 Page 9 of 11 Page ID #:860



              1    Protected Material to the Defendant or destroy such material. As used in this
              2    subdivision, “all Protected Material” includes all copies, abstracts, compilations,
              3    summaries, and any other format reproducing or capturing any of the Protected
              4    Material. Whether the Protected Material is returned or destroyed, the Receiving
              5    Party must submit a written certification to the Defendant by the 60 day deadline
              6    that (1) identifies (by category, where appropriate) all the Protected Material that

              7    was returned or destroyed and (2) affirms that the Receiving Party has not retained
                   any copies, abstracts, compilations, summaries or any other format reproducing or
              8
                   capturing any of the Protected Material. Notwithstanding this provision, Counsel
              9
                   are entitled to retain an archival copy of all pleadings, motion papers, trial,
             10
                   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
             11
                   and trial exhibits, expert reports, attorney work product, and consultant and expert
             12
                   work product, even if such materials contain Protected Material. Any such archival
             13
                   copies that contain or constitute Protected Material remain subject to this Protective
             14
                   Order as set forth in Section 4 (DURATION).
             15
                   10.   PUNISHMENT FOR VIOLATION OF THIS ORDER
             16          Any violation of this Order may be punished by any and all appropriate
             17    measures including, without limitation, contempt proceedings and/or monetary
             18    sanctions.
             19    IT IS SO ORDERED.
             20

             21             7/28/20
                   DATED: __________________                      /S/ CHARLES F. EICK
                                                             _________________________________
                                                             Honorable Charles F. Eick
             22                                              Magistrate Judge
             23

             24

             25

             26

             27

             28
                                                           9                 Case No. 2:19-cv-04445-PSG (Ex)
004.569:402342v1                               [PROPOSED] ORDER RE: STIPULATION FOR PROTECTIVE ORDER
          Case 2:19-cv-04445-PSG-E Document 72 Filed 07/28/20 Page 10 of 11 Page ID #:861



              1                              CERTIFICATE OF SERVICE
              2    STATE OF CALIFORNIA)
              3
                                      )
                   COUNTY OF ORANGE )
              4          I, Connie B. Reinglass, declare that:
              5           I am employed in the County of Orange, State of California. I am over the
              6
                   age of 18 and not a party to the within action; my business address is: 3 Park
                   Plaza, Suite 1500, Irvine, California 92614-8558.
              7          On July 28, 2020, I served the foregoing document, described
              8
                   [PROPOSED] ORDER RE: STIPULATION FOR PROTECTIVE ORDER
                   on the interested parties in this action by placing the original a true copy in a
              9
                   separate sealed envelope addressed to the following addresses:

             10    James Segall-Gutierrez, Esq.                     Attorneys to Plaintiffs
                   LAW OFFICES OF JAMES P.
             11    SEGALL-GUTIERREZ
                   6709 Greenleaf Avenue, Ste. 202
             12    Whittier, CA 90601
             13    (562) 321-5950
                   FAX (562) 907-3791
             14
                   jpsglaw@gmail.com
             15

             16    John W. Harris, Esq.
                   Herbert Hayden, Esq.
             17    HARRIS & ASSOCIATES
                   865 South Figueroa Street, Ste. 2750
             18    Los Angeles, CA 90017
             19    (213) 489-9833
                   FAX (213) 489-3761
             20
                   Herbert@jwharrislaw.com
             21

             22
                               BY E-MAIL: I caused the above-described document(s) to be
             23    transmitted to the offices of the interested parties at the e-mail addresses indicated.
             24                BY MAIL: I am "readily familiar" with the firm's practice of
             25
                   collection and processing correspondence for mailing. Under that practice it
                   would be deposited with U. S. postal service on that same day with postage
             26
                   thereon fully prepaid at Irvine, California in the ordinary course of business. I
                   am aware that on motion of the party served, service is presumed invalid if postal
             27
                   cancellation date or postage meter date is more than one day after date of deposit
                   for mailing in affidavit.
             28
                                                            10                Case No. 2:19-cv-04445-PSG (Ex)
004.569:402342v1                                [PROPOSED] ORDER RE: STIPULATION FOR PROTECTIVE ORDER
          Case 2:19-cv-04445-PSG-E Document 72 Filed 07/28/20 Page 11 of 11 Page ID #:862



              1               BY ELECTRONIC TRANSFER TO THE CM/ECF SYSTEM: On
                   this date, I electronically uploaded a true and correct copy in Adobe “pdf” format
              2    the above listed document(s) to the United States District Court’s Case
                   Management and Electronic Case Filing (CM/ECF) system. After the electronic
              3    filing of a document, service is deemed complete upon receipt of the Notice of
                   Electronic Filing (“NEF”) by the registered CM/ECF users.
              4
                              BY EXPRESS MAIL OR "ANOTHER METHOD OF DELIVERY
              5    PROVIDING FOR OVERNIGHT DELIVERY": I deposited such envelope
                   in a box or other facility regularly maintained by the express service carrier at
              6    Irvine, California. The envelope was deposited with delivery fees provided for
                   on a fully prepaid basis.
              7
                             BY FACSIMILE TRANSMISSION: This document was transmitted
              8    by facsimile transmission and such transmission was reported as complete and
                   without error. The transmission report that was properly issued by
              9    the transmitting facsimile machine is attached to the conformed file copy of this
                   document.
             10
                              BY PERSONAL SERVICE: I caused such envelope(s) to be hand-
             11    delivered to the office(s) of the addressee(s).
             12           I DECLARE under penalty of perjury under the laws of the United States
                   that the above is true and correct. I further declare that I am employed in the
             13    office of a member of the bar of this court at whose direction the service was
                   made.
             14
                         Executed on July 28, 2020, at Irvine, California.
             15

             16                                           /s/ Connie B. Reinglass
                                                          Connie B. Reinglass
             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28
                                                           11                Case No. 2:19-cv-04445-PSG (Ex)
004.569:402342v1                               [PROPOSED] ORDER RE: STIPULATION FOR PROTECTIVE ORDER
